File No . 33-9452 811-4871 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 43 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] (Check appropriate box or boxes.) GENERAL CALIFORNIA MUNICIPAL MONEY MARKET FUND (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on April 1, 2014 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. General Money Market Funds Prospectus April 1, 2014 Class A General Money Market Fund, Inc. (GMMXX) General Government Securities Money Market Fund (GGSXX) General Treasury Prime Money Market Fund (GTAXX) General Municipal Money Market Fund (GTMXX) General California Municipal Money Market Fund (GCAXX) General New York Municipal Money Market Fund (GNMXX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary General Money Market Fund, Inc. 1 General Government Securities Money Market Fund 4 General Treasury Prime Money Market Fund 7 General Municipal Money Market Fund 10 General California Municipal Money Market Fund 13 General New York Municipal Money Market Fund 16 Fund Details Goal and Approach 19 Investment Risks 22 Management 23 Shareholder Guide Buying and Selling Shares 25 General Policies 27 Distributions and Taxes 28 Services for Fund Investors 28 Financial Highlights 30 For More Information See back cover. Fund Summary General Money Market Fund, Inc.
